DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 and 4 – 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Hadwen et al. (US 2011/0268151 A1) teach a microfluidic substrate (“Active Matrix Electrowetting on Device (AM-EWOD) device;¶¶2 – 21 and 137; figures 1 – 22) comprising:
a first substrate (¶137; figures 18 – 22):
a droplet driving assembly over the first substrate, comprising a first electrode layer having a plurality of control electrodes, each configured as part of a driving unit to drive a droplet to move along a predetermined path over the microfluidic substrate (active matrix array for manipulating droplets; ¶72); and
a temperature detection assembly (temperature sensor array circuit; ¶¶72 and 137), comprising at least one temperature sensor (temperature sensor elements 90; ¶137);
wherein the at least one temperature sensor positionally corresponds to the plurality of control electrodes such that each of the at least one temperature sensor detects a temperature at a position associated with one of the plurality of control electrodes corresponding to the each of the at least one temperature sensor (the device measures the temperature at each pixel; ¶137).
Regarding claim 1, the cited prior art neither teaches nor fairly suggests a microfluidic substrate comprising a temperature detection assembly further comprising: at least one temperature sensor; wherein each of the at least one temperature sensor at least partially overlaps .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796